            Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

ÁNGEL LUIS CARDONA RÍOS; GLENN
MICHAEL CARDONA ZAMBRANO;
ERIC LEE CARDONA ZAMBRANO;
ÁNGEL CARDONA PLAZA; and MIGNA                     CIVIL NO.:
TERESA RAMOS CARDONA

                   PLAINTIFFS
                                                   CIVIL ACTION FOR DAMAGES
                       vs.                         (PLAINTIFFS DEMAND TRIAL BY
                                                   JURY)
PUERTO RICO AQUEDUCT AND SEWER
AUTHORITY; MAPFRE PRAICO
INSURANCE COMPANY; PUERTO RICO
HIGHWAYS AND TRANSPORTATION
AUTHORITY; UNIVERSAL INSURANCE
COMPANY; C INSURANCE COMPANY;
CLIENT ABC; JOHN DOE; RICHARD
ROE; Y CORPORATION; AB
INSURANCE, CORP.; XY INSURANCE
COMPANY; and PUERTO RICO
AUTOMOBILE ACCIDENT
COMPENSATION ADMINISTRATION

                DEFENDANTS

                                         COMPLAINT

TO THE HONORABLE COURT:

       COME NOW plaintiffs, through their undersigned attorney, and very respectfully state,

allege and pray:

                                      I. JURISDICTION

       1.      Jurisdiction exists pursuant to 28 USC § 1332, because there is complete diversity

of citizenship between the plaintiffs and the defendants and the amount in controversy in each

claim exceeds the sum of $75,000.00, exclusive of interests and costs. The plaintiffs are citizens
             Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 2 of 12
Complaint
Page 2 of 12

of the states of New York and Florida, and all the defendants are citizens of the Commonwealth

of Puerto Rico.

                              II. DEMAND FOR TRIAL BY JURY

        2.      Plaintiffs demand that all issues of material facts be tried to by a jury.

                                            III. PARTIES

        3.      Plaintiff Ángel Luis Cardona Ríos is of legal age, single and resident of the state

of New York.

        4.      Plaintiffs Glenn Michael Cardona Zambrano, Eric Lee Cardona Zambrano and

Ángel Cardona Plaza are the sons of plaintiff Cardona Ríos. They are of legal age and residents

of the state of New York.

        5.      Plaintiff Migna Teresa Ramos Cardona is a sister of plaintiff Cardona Ríos. She is

of legal age and resident of the state of Florida.

        6.      Codefendant Puerto Rico Aqueduct and Sewer Authority (“PRASA”) is a public

corporation and instrumentality of the Commonwealth of Puerto Rico, created under Act No. 40

of May 1, 1945, as amended. It is the owner and operator of Puerto Rico’s public water supply

and wastewater systems, including all aqueduct and sanitary sewer connections. As such,

PRASA establishes the standards for aqueduct and sanitary sewer connections, which have to be

approved and installed according to its requirements. At the time of Plaintiff Ángel Cardona

Ríos’ accident described hereinafter (the accident), PRASA was responsible to take all the

necessary safeguards to avoid that the excavations and any work performed on public roads

create a hazardous condition for the vehicles driving by them.

        7.      Codefendant Puerto Rico Highways and Transportation Authority (“PRHTA”) is

a public corporation created pursuant to Act No. 74 of June 23, 1965, as amended. PRHTA was
              Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 3 of 12
Complaint
Page 3 of 12

created for the purpose of constructing, operating, and maintaining Puerto Rico’s toll road

network, state roads, highways, and mass transportation facilities. PRHTA was responsible for

the maintenance and control of the state road in which the accident occurred, and it is responsible

for the liability imposed by Article 404 of the Political Code of Puerto Rico and/or Article 1802

of the Civil Code of Puerto Rico, 31 L.P.R.A. ' 5141.

        8.       In the alternative, codefendant C Insurance Company is the fictitious name of the

insurance company of Puerto Rico Department of Transportation and Public Works (PRDTPW),

who had in full force and effect an insurance policy, covering the risks alleged in the complaint,

and it is joint and severally liable to plaintiffs. As soon as its real name becomes available,

plaintiffs will make the corresponding amendment to the complaint. It’s insured the

Commonwealth of Puerto Rico, through its public instrumentality PRDTPW, is responsible for

the maintenance and control of the state road in which the accident occurred, and it is responsible

for the liability imposed by Article 404 of the Political Code of Puerto Rico and/or Article 1802

of the Civil Code of Puerto Rico, 31 L.P.R.A. ' 5141.

        9.       Codefendant MAPFRE PRAICO Insurance Co. (MAPFRE) is the insurance

company, who had in full force and effect an insurance policy, on behalf of each or any of the

defendants, covering the risks alleged in the complaint, and it is joint and severally liable to

plaintiffs.

        10.      Codefendant Universal Insurance Company (Universal Insurance) is the insurance

company, who had in full force and effect an insurance policy, on behalf of each or any of the

defendants, covering the risks alleged in the complaint, and it is joint and severally liable to

plaintiffs.
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 4 of 12
Complaint
Page 4 of 12

        11.    Codefendant Client ABC is the fictitious name used to identify any natural or

legal person who had requested from PRASA the service of aqueduct and/or sanitary sewer

and/or installation of a water meter for a house or commercial premises, at the site of the

accident. As such, it was responsible to take all the necessary safeguards to avoid the hazardous

conditions which were the cause of plaintiff Cardona’s accident, such as providing illumination,

warning signs, traffic barrels or drums and any other safeguard measure warning about the

excavation and/or repair that was being carried out in the area; or safeguards measures for traffic

control in the lane where the excavation and/or repair work was being carried out. As soon as its

real name becomes available, plaintiffs will make the corresponding amendment to the

complaint.

        12.    John Doe, Richard Roe, and Y Corporation are the fictitious names used to

identify the natural persons and/or legal entities, which are jointly and severally liable for the

damages claimed, who negligently contributed to the accident described hereinafter. As soon as

their real names become available, plaintiffs will make the corresponding amendment to the

complaint.

        13.    Codefendants AB Insurance, Corp. and XY Insurance Company are the fictitious

names of the insurance companies, who had in full force and effect insurance policies, on behalf

of each or any of the codefendants, covering the risks alleged in the complaint, and they are joint

and severally liable to plaintiffs. As soon as their real names become available, plaintiffs will

make the corresponding amendment to the complaint.

        14.    The Puerto Rico Automobile Accident Compensation Administration is included

herein to give it notice of this legal action, pursuant to Act No. 111-2020, although it did not

incur in any expenses in relation to plaintiff Ángel Cardona Ríos’ accident.
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 5 of 12
Complaint
Page 5 of 12

                                IV. FACTUAL BACKGROUND

         15.    Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.

         16.    At the time of the accident described hereinafter, plaintiff Ángel Luis Cardona

Ríos was 57 years old (he was born on July 19, 1961).

         17.    On August 10, 2018, at approximately 10:35 p.m., plaintiff Ángel Luis Cardona

Ríos and Mr. John Almasy were driving in their respective motorcycles, from North to South by

PR Road 199, in San Sebastián. Plaintiff Cardona Ríos was driving his Harley Davidson 1994,

license plate 230309, and, when he reached kilometer 27.7 (where the road is a flat curve) he did

not see an excavation in the road made by any of the defendants. At the time of the accident,

there were no illumination, signs, traffic barrels or drums in the area, nor any other safeguard,

warning about the hazardous conditions on the road, caused by the excavation and/or work that

was being performed in the area; nor any safeguard measure for traffic control in said lane.

         18.    The investigation at the site of the accident was conducted by Agent Carlos Vélez

Torres, Badge # 22139, who determined in his Traffic Accident Report that the road was

defective due to holes; the accident was related to a construction; the surface was unpaved and

muddy; the vision was obstructed; the area was dark, without illumination; and the weather was

rainy.

         19.    As a result, plaintiff Cardona Ríos’ motorcycle fell in the excavation, which had

been covered with loose soil, that the rain and vehicles turned into mud, creating a muddy hole

with deep unevenness of approximately 4' x 4'. When the motorcycle fell into the excavation, it

skidded, and both, the motorcycle and Plaintiff Cardona, went up and spined out in the air and

then crashed against the pavement. Plaintiff Cardona fell at a distance of 4'- 6' from the area of
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 6 of 12
Complaint
Page 6 of 12

the excavation. The head impact was so severe that, even though he had the protective helmet, he

began to bleed profusely by his right-side temple, became unconscious and, while moaning, he

could not move nor speak. In addition, he fractured his right leg and arm.

        20.    Plaintiff Cardona’s friend Mr. John Almasy, who was riding behind him,

witnessed the accident. He immediately got off his motorcycle, approached plaintiff and realized

how serious his injuries were. At that time, some people who were driving by this road stopped

and Mr. Almasy, who does not speak Spanish, asked them to call 911. Said people also put the

motorcycle upright, along with Mr. Noel Soto, who arrived at the area after Mr. Almasy called

the Lama Club to inform them about the accident.

        21.    When the ambulance arrived, plaintiff Cardona received first aid treatment and

was transferred to the San Carlos de Moca Hospital. He arrived to said Hospital at 11:15 pm,

with an open head trauma, active bleeding, multiple hematomas in legs, arms, and thorax,

nonresponsive, lungs with decreased bronchial noises, and atelectatic changes (a collapsed of

one or more areas in the lung). The physician proceeded to intubate him and to stabilize his vital

signs. At 2:30 am, he was transferred unstable by air ambulance to the Medical Center in San

Juan, Puerto Rico (Medical Center). In the Medical Center, Plaintiff Cardona Ríos was

diagnosed with traumatic brain injury RLA III, bilateral pulmonary contusion, hemorrhage liver

segment with lesion, respiratory failure, left lung atelectasis, and partial motor paralysis of the

right arm. He had to undergo a tracheostomy on August 17, 2018. Plaintiff Cardona Ríos was

hospitalized at the Medical Center until September 20, 2018; and then at the Veterans Hospital,

until September 30, 2018.

        22.    Plaintiff Cardona Ríos’ closest family resides outside of Puerto Rico: his children

in New York state and his parents and sister in Florida state. His children temporarily moved to
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 7 of 12
Complaint
Page 7 of 12

Puerto Rico to take care of him during his hospitalization. They requested the San Juan Veterans

Hospital to transferred Plaintiff Cardona Ríos to Syracuse Veteran Hospital, but air ambulance

transportation was not approved.

        23.     On September 30, 2018, the San Juan Veterans Hospital authorized Plaintiff

Cardona Ríos to be transfer to New York, to continue medical care and rehabilitation service.

His children bought an air ticket to transferred him on that same date in a regular commercial

flight to New York. Nevertheless, when the flight made a stopover at Orlando, Florida, Plaintiff

Cardona Ríos became so ill that he had to be taken immediately to Orlando Health Medical

Center, where he was hospitalized until October 31, 2018. Subsequently, plaintiff Cardona Ríos

was transferred to Syracuse Veteran Hospital, in New York, where he was hospitalized from

November 3 to November 15, 2018. During all his hospitalization plaintiff Cardona Ríos

received many therapies for his condition. After his discharge from the hospitals, he has been

receiving home therapies for several months and he is still undergoing outpatient medical

treatment in New York.

                  V. DAMAGES SUFFERED BY ÁNGEL CARDONA RÍOS

        24.     Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.

        25.     As a result of defendants’ negligent acts or omissions, plaintiff Cardona Ríos has

suffered multiple traumas and severe physical injuries, including severe traumatic brain injury

RLA III (which require him to receive total assistance), frontal lobe hemorrhage of the brain,

diffuse axonal injury (DAI), collapse of the left lung, respiratory failure due to bilateral

respiratory pulmonary contusion that required mechanical intubation, hemorrhagic injury of

segment VII of the liver, partial motor paralysis of the right arm; he had to undergo a
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 8 of 12
Complaint
Page 8 of 12

tracheostomy on August 17, 2018; he had undergo two additional surgeries; and he was left with

three scars on his head and arm of approximately 2" each and several scars on his arm and right

leg of 3-4" each.

        26.      In addition, Plaintiff Cardona Ríos has suffered and will continue to suffer

excruciating physical pains, severe mental, moral, psychological and emotional anguishes,

disruption of his social and family life, and post-traumatic stress disorder (PTSD) and

depression. He has been and will be permanently deprived of ordinary pleasures of life, loss of

well-being, and equanimity; he can barely sleep, he needs help to get up, bathe and get dress; his

overall health, strength, and vitality has been total and permanently impaired; and he will need a

caregiver and medical treatment for the rest of his life. All these physical and emotional damages

have caused him a total permanent impairment of his whole person.

        27.      These damages suffered by plaintiff Cardona Ríos are valued in a sum no lower

than $2,000,000.00.

                V. DAMAGES SUFFERED BY PLAINTIFFS GLENN MICHAEL
                       AND ERIC GLENN CARDONA ZAMBRANO,
                            AND ÁNGEL CARDONA PLAZA

        28.      Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.

        29.      As a result of defendants’ negligent acts or omissions, plaintiffs Glenn Michael

Cardona Zambrano, Eric Lee Cardona Zambrano, and Ángel Cardona Plaza —plaintiff Cardona

Ríos’ sons— had to urgently move to Puerto Rico to take care of their father during his

hospitalization in the Island. They have suffered and continue to suffer immeasurable mental and

emotional anguishes, due to their father's severe physical and emotional damages and suffering,

his imminent risk of death during his hospitalizations, and his severe and permanent physical and
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 9 of 12
Complaint
Page 9 of 12

emotional damages and health conditions after his hospitalizations. In addition, they have feared

and continue to fear for their father's life; they have suffered and continue to suffer fear that their

father will never recover his health, particularly because he has needed and will continue to need

medical treatment and a caregiver for the rest of his life; and, they have suffered limitations in

their family and social life.

        30.        The damages suffered by each plaintiff are valued in a sum no lower than

$1,000,000.00.

                          VI.    DAMAGES SUFFERED BY PLAINTIFF
                                  MIGNA TERESA RAMOS CARDONA

        31.        Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.

        32.        As a result of defendants’ negligent acts or omissions, plaintiff Teresa Ramos

Cardona Plaza has suffered and continue to suffer immeasurable mental and emotional anguish

due to her brother's severe physical and emotional damages and suffering, his imminent risk of

death during his hospitalizations, and his severe and permanent physical and emotional damages

and health conditions after his hospitalizations. In addition, she has feared and continue to fear

for his brother’s life; she has suffered and continue to suffer fear that her brother will never

recover his health, particularly because he has needed and will continue to need medical

treatment and a caregiver for the rest of his life; and, she has suffered limitations in her family

and social life.

        33.        The damages suffered by plaintiff are valued in a sum no lower than $150,000.00.

                                     VII. SPECIAL DAMAGES

        34.        Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.
          Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 10 of 12
Complaint
Page 10 of 12

        35.     As a result of defendants’ negligent acts or omissions, plaintiff Cardona Ríos shall

need to receive medical treatment and special care for the rest of his life. The future cost of

plaintiffs Cardona Rios’ rehabilitation and life care plan is valued in a sum no lower than

$4,000,000.00, which includes —but is not limited to— the costs of: medical treatment;

medications; medical equipment; physical and vocational rehabilitation treatment; a caregiver for

the rest of his life to assist him in the household chores, personal care, and transportation to

medical appointments and physical and vocational rehabilitation treatment; and any other

expenses, direct or indirectly related to his health condition, life and medical needs.

        36.     In addition, as a result of defendants’ negligent acts or omissions, plaintiffs have

spent a sum no lower than $30,000.00 in travel, transportation and hotel expenses in Puerto Rico,

Florida, and New York; uncovered medical treatment; and, loss of income, among others.

                           VIII. NEGLIGENCE AND CAUSATION

        37.     Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.

        38.     The abovementioned accident and all damages suffered by plaintiffs were caused

by the negligent acts or omissions of PRASA, PRHTA, PRDTPW, Client ABC, John Doe,

Richard Roe, and/or Y Corporation, who breached their legal duty to take all necessary

safeguards to avoid the hazardous conditions that caused plaintiff Cardona’s accident. As above

stated, they did not provide illumination, signs, traffic barrels or drums nor any other safeguard,

warning about the excavation and/or work that was being performed in the area, nor any other

safeguard for traffic control in the lane. In addition, they were negligent in excavating the road

and filling it only with loose soil, even though it was foreseeable that the rain and the vehicles
           Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 11 of 12
Complaint
Page 11 of 12

driving by it could remove the soil and turn it into mud, creating a muddy hole of deep

unevenness, which would constitute, as in fact constituted, a hazardous condition.

          39.   Plaintiff Cardona Rios did not incur in comparative negligence, because he was

driving with due diligence, within the speed limits allowed by law. In addition, he could not

avoid the accident, nor could he foresee or observe the existence of the muddy hole with deep

unevenness in almost the entire lane on which he was driving, because the area was dark, with no

lighting, signs, or safeguards to warn the vehicles passing through it about these hazardous

conditions.

          40.   The abovementioned negligent acts or omissions by defendants constituted a

cause of action under Article 1802 of the Civil Code of Puerto Rico, 31 L.P.R.A. ' 5141, and/or

Article 404 of the Political Code of Puerto Rico, and they were the adequate legal cause of the

damages suffered by plaintiffs, as claimed herein.

          41.   Defendants are joint and severally liable to plaintiffs for all the damages claimed

herein.

                    IX. TOLLING OF THE STATUTE OF LIMITATION

          42.   Plaintiffs incorporate by reference all the above paragraphs as though fully set

forth herein.

          43.   Plaintiffs tolled the statute of limitations by filing on August 8, 2019, the civil

action No. AG2019CV01064, Ángel Luis Cardona Ríos, et als. v. Autoridad de Acueductos y

Alcantarillados de Puerto Rico, et als., before the Commonwealth of Puerto Rico, Aguadilla

Part. The complaint was voluntarily dismissed without prejudice on September 22nd, 2020.

Agosto v. Mun. de Río Grande, 143 DPR 174 (1997); Sánchez Piñero v. Dept. of Hous. and

Urban Dev., 592 F.Supp.2d 233 (D. P.R. 2008).
          Case 3:21-cv-01434-PAD Document 1 Filed 09/12/21 Page 12 of 12
Complaint
Page 12 of 12

        WHEREFORE, it is respectfully requested that this Honorable Court enter judgment on

behalf of plaintiffs and against defendants, as jointly and severally liable, in the amounts

requested herein, plus interests from the date of the filing of this complaint, costs, expenses and

reasonable attorney=s fees.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 12th. day of September 2021.

                                                  S/HENRY VÁZQUEZ IRIZARRY
                                                  USDC ID. NO. 205011
                                                  BUFETE VÁZQUEZ IRIZARRY, C.S.P.
                                                  1018 Ashford Avenue,
                                                  Condado Astor, Suite 3A-5
                                                  San Juan, PR 00907
                                                  Tel. (787) 724-7514 - (787) 645-2241
                                                  Fax (888) 518-1318
                                                  hvilaw@gmail.com
